      Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 1 of 10 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                  Plaintiff,                          )
                                                      )
            v.                                        )   No.
                                                      )
ONE HUNDRED TEN THOUSAND, EIGHT                       )
HUNDRED TEN DOLLARS IN U.S.                           )
CURRENCY ($110,810.00),                               )
                                                      )
             Defendant.                               )

                          VERIFIED COMPLAINT OF FORFEITURE

       COMES NOW, Plaintiff, the United States of America, by and through its attorneys,

Jeffrey B. Jensen, United States Attorney for the Eastern District of Missouri, and Kyle T.

Bateman, Assistant United States Attorney, for said district, and for its Verified Complaint for

Forfeiture states as follows:

                                   NATURE OF THE ACTION

       1.        This is a civil action in rem brought by the United States of America seeking

forfeiture of all right, title, and interest in the above-captioned defendant property pursuant Title

21, United States Code, Section 881(a)(6) and Title 18, United States Code, Sections 981(a)(1)(A)

and (C).

       2.        The defendant property was seized by law enforcement on or about May 5, 2020,

and is described more fully as one hundred ten thousand, eight hundred ten dollars in U.S. currency

($110,810.00) (the “defendant property”).
      Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 2 of 10 PageID #: 2




                                 JURISDICTION AND VENUE

       3.      The Court has jurisdiction over this action pursuant to Title 28, United States Code,

Sections 1345, 1355, and 1395.

       4.      Venue is proper pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

because the acts and omissions giving rise to forfeiture took place in the Eastern District of

Missouri. Venue is also proper pursuant to Title 28, United States Code, Section 1395(b) because

the defendant currency was seized in the Eastern District of Missouri.

                                 STATUTORY FRAMEWORK

       5.      Title 21, United States Code, Section 881(a)(6) authorizes the civil forfeiture of

“all moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by any person in exchange for a controlled substance or listed chemical in violation

of this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       6.      Title 18, United States Code, Section 1956(a)(1)(A)(i) criminalizes conducting a

transaction, including transferring, delivering, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, with the intent

to promote the carrying on of the specified unlawful activity.

       7.      Title 18, United States Code, Section 1956(a)(1)(B) criminalizes conducting a

transaction, including transfer, delivery, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, knowing that



                                                 2
      Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 3 of 10 PageID #: 3




the transaction is designed in whole or in part to conceal or disguise the nature, location, source,

ownership, or control of the proceeds of specified unlawful activity.

        8.     Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real

or personal, involved in a transaction or attempted transaction in violation of section 1956 of Title

18, or any property traceable to such property, is subject to civil forfeiture.

        9.     Title 18, United States Code, Section 1952 criminalizes traveling in interstate

commerce with the intent to distribute the proceeds of any unlawful activity, including a business

enterprise involving controlled substances, or otherwise promoting, managing, establishing, carry

on, or facilitating the promotion, management, establishment, or carrying on, of such unlawful

activity.

        10.    Pursuant to Title 18, United States Code, Section 981(a)(1)(C), any property, real

or personal, which constitutes or is derived from proceeds traceable to a violation of Title 18,

United States Code, Section 1952 is subject to civil forfeiture.

                        FACTS GIVING RISE TO THE FORFEITURE

        11.    Jesse Jay Starr (“Starr”) is a resident of Plumas Lake, California.

        12.    On or about May 5, 2020, Starr was travelling west on Interstate 70 within the

Eastern District of Missouri in a silver 2006 Ford truck (“Ford truck”) pulling a flatbed trailer with

two four-wheelers on it.

        13.    At approximately 11:37 p.m., a law enforcement officer observed the Ford truck

near the 205 mile marker in Foristell, Missouri, commit one or more traffic violations.

        14.    The officer conducted a lawful traffic stop of the Ford truck.

        15.    The officer approached the Ford truck and made contact with Starr, who was the

sole occupant, and asked for the vehicle registration.



                                                  3
       Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 4 of 10 PageID #: 4




           16.   While Starr was searching for his documents, the officer noticed a placard on the

driver’s side door that said “All Starr Transport, LLC.” The officer noticed Starr didn’t have a

Department of Transportation (D.O.T.) number displayed and asked if he was hauling the four-

wheelers for his business. Starr stated he was hauling his personal four-wheelers as a private

carrier. He said he took the D.O.T. number down because he hasn’t been working since January

due to COVID-19.

           17.   The officer asked Starr the purpose of his trip. Starr stated he hauled a Razor ATV

from California to Georgia, then traded the Razor ATV with a friend for the two four-wheelers on

the trailer. The officer asked Starr why he would travel such a long distance to trade a Razor ATV

for two off-brand four-wheelers. Starr stated that he didn’t have anything better to do.

           18.   The officer observed that Starr did not make eye contact while speaking and noticed

that Starr’s hands were shaking when he handed his registration to him.

           19.   After receiving Starr’s registration, the officer walked back to his vehicle. While

he was walking, the officer noticed there was a non-factory floor on the trailer made of unfinished

sheet metal. Through training and experience, the officer knows that non-factory secondary floors

are utilized by narcotics traffickers to conceal narcotics, contraband, and narcotics proceeds from

law enforcement.

           20.   The officer requested assistance from another officer and certified drug detection

canine.

           21.   A certified, trained and reliable drug detection canine was deployed for a “free air

sniff” of the Ford truck and trailer. The canine gave an affirmative response to the presence of a

controlled substance near the rear driver’s side door of the Ford truck and undercarriage of the

trailer.



                                                  4
      Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 5 of 10 PageID #: 5




          22.    The officers advised Starr that he was being detained and advised him of his

Miranda rights. Starr stated that he understood his rights and agreed to speak with officers. Starr

advised that he purchased the trailer several months prior and denied knowing that the trailer had

been modified.

          23.    Starr, the Ford truck and trailer were transported to Superior Towing for further

search.

          24.    At the towing facility, officers removed the four-wheelers from the trailer and then

removed several metal plates that lined the floor of the trailer. Underneath the metal plates was

an approximately five inch deep hidden compartment that spanned the length and width of the

trailer. Officers further observed that the primary framework of the trailer had been removed and

that there were no longer any steel support beams in place.

          25.    The officers observed a faint odor of raw marijuana emanating from inside the

hidden compartment

          26.    The officers also observed dust on the floor of the hidden compartment and drag

marks that indicated that items had been placed inside and moved around.

          27.    The officers searched the interior of the Ford truck and discovered a vacuum sealing

machine and food saver plastic bags on the rear floorboard and packages of rubber bands in the

center console.

          28.    The officers discovered several clipboards and binders on the floor of the Ford truck

that had business cards, receipt logs and paperwork for “All Starr Transport LLC.” The items

appeared to be unused. One receipt from the receipt log showed a $7,000.00 payment for the rent

of Starr’s residence.

          29.    The officers discovered a plastic shopping bag behind the back seat, wedged against



                                                  5
      Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 6 of 10 PageID #: 6




the rear wall of the Ford truck. Inside the shopping bag were rubber-banded bundles of U.S.

currency, several of which were vacuum sealed and wrapped in foil. This U.S. currency, which

was later counted and determined to be $110,810, and primarily in $20 denominations, is the

defendant property.

       30.     The officers discovered three additional rubber-banded bundles of U.S. currency,

all in $20 denominations, in a factory dash compartment. This U.S. currency was not seized by

law enforcement.

       31.     Starr told the officers that he travelled from California to Atlanta, Georgia, to trade

an ATV for two smaller ATVs with a friend. Starr stated that, while he was there, he did some

side work for his friend that consisted of transporting vehicles in the Atlanta area using his trailer.

       32.     Starr then told officers that his transporting business had not been active for months

and that he had not been able to make any money in months.

       33.     When confronted about the hidden compartment, Starr told officers that he had

made up his prior story about transporting vehicles so that the officers would let him go.

       34.     Starr admitted to officers that he used the trailer to transport marijuana.

       35.     Starr told officers that the U.S. currency discovered in the dashboard belonged to

him, but that the defendant property did not belong to him.

       36.     Starr told officers that he thought the defendant property was approximately

$14,000 in U.S. currency.

       37.     Starr told officers that he did not want to disclose the source of the marijuana he

transported or give any other details about the destination or other parties involved.

       38.     A trained, certified and reliable drug detection canine was deployed for a

discretionary sniff of the defendant property. The canine gave an affirmative response to the



                                                  6
      Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 7 of 10 PageID #: 7




presence of a controlled substance on the defendant property.

                                  COUNT ONE – FORFEITURE
                                     21 U.S.C. § 881(a)(6)

        39.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 38 above as if fully set forth herein.

        40.     The defendant property is bulk U.S. currency that was discovered by law

enforcement officers in bundles, wrapped in rubber bands, in denominations and a manner that is

consistent with drug trafficking. Several of the bundles were vacuum sealed. In addition, the

defendant property was hidden in the rear of the vehicle that was pulling a trailer that had an

aftermarket hidden compartment installed that is commonly used by drug traffickers to transport

narcotics and the proceeds of narcotics sales. Starr provided inconsistent stories of the defendant

property source, ownership and intended use, but eventually admitted that he had transported

marijuana and had no ownership interest in the defendant property. Finally, a certified narcotics

canine alerted positively to the presence of a controlled substance on the defendant property.

        41.     Based on the foregoing, the defendant currency is subject to forfeiture pursuant to

Title 21, United States Code, Section 881(a)(6) as money furnished or intended to be furnished in

exchange for a controlled substance, as proceeds traceable to such an exchange, and as money to

be used to facilitate a violation of the Controlled Substances Act.

                                  COUNT TWO – FORFEITURE
                                    18 U.S.C. § 981(a)(1)(A)

        42.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 38 above as if fully set forth herein.

        43.     The defendant property is proceeds of an unlawful activity involving controlled

substances and was transported through the Eastern District of Missouri by Starr with the intent to



                                                 7
      Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 8 of 10 PageID #: 8




promote the carrying on of, and to conceal or disguise the nature, location, source, ownership or

control of, a specified unlawful activity.

        44.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(A) as property involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956, or as property

traceable to such property.

                                COUNT THREE – FORFEITURE
                                   18 U.S.C. § 981(a)(1)(C)

        45.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 38 above as if fully set forth herein.

        46.     The defendant property is proceeds of an unlawful activity involving controlled

substances that travelled with Starr in interstate commerce with the intent to distribute it, and

otherwise promote, manage, establish, carry on, or facilitate the promotion, management,

establishment, or carrying on, of an unlawful activity involving controlled substances.

        47.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(C) as property that constitutes or is derived from

proceeds traceable to a violation of Title 18, United States Code, Section 1952.

                                      PRAYER FOR RELIEF

      WHEREFORE, the United States of America prays that a Warrant for Arrest be issued in

rem for the defendant currency and the defendant currency be condemned and forfeited to the

United States of America, in accordance with the provisions of law; and that the United States of

America be awarded its costs in this action, and have such other relief as provided by law and the

nature of the case may require.

                                              Respectfully submitted,

                                                 8
Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 9 of 10 PageID #: 9




                                JEFFREY B. JENSEN
                                United States Attorney


                                /s/ Kyle T. Bateman
                                KYLE T. BATEMAN, #996646(DC)
                                Assistant United States Attorney
                                111 South 10th Street, Suite 20.333
                                Saint Louis, Missouri 63102
                                Telephone: (314) 539-2200
                                Facsimile:     (314) 539-2777
                                Kyle.Bateman@usdoj.gov




                                  9
Case: 4:20-cv-01673 Doc. #: 1 Filed: 11/25/20 Page: 10 of 10 PageID #: 10
                           Case: 4:20-cv-01673 Doc. #: 1-1 Filed: 11/25/20 Page: 1 of 1 PageID #: 11
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                       $110,810.00 U.S. Currency


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA Kyle T. Bateman
U. S. Attorney's Office
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
’   1    U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’
                                                                                                       ✘ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1
✘        Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             21 USC 881; 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Forfeiture of $110,810.00 U.S. Currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         ’ Yes ✔   ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    11/25/2020                                                             /s/ Kyle T. Bateman
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE



                   Print                               Save As...                             Export as FDF                       Retrieve FDF File                             Reset
     Case: 4:20-cv-01673 Doc. #: 1-2 Filed: 11/25/20 Page: 1 of 1 PageID #: 12         Reset




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
UNITED STATES OF AMERICA

                                           ,    )
                              plaintiff,        )
                                                )
                 v.                             )   Case No.
$110,810.00 U.S. Currency                       )
                                      ,         )
                             defendant.         )



                             ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY WHEN
INITIATING A NEW CASE.


    THIS CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE                                                .



✔NEITHER THIS CAUSE, NOR A SUBSTANTIALLY EQUIVALENT COMPLAINT,
PREVIOUSLY HAS BEEN FILED IN THIS COURT, AND THEREFORE MAY BE

OPENED AS AN ORIGINAL PROCEEDING.


The undersigned affirms that the information provided above is true and correct.



Date: 11/25/20                                 /s/ Kyle T. Bateman

                                                       Signature of Filing Party
     Case: 4:20-cv-01673 Doc. #: 1-3 Filed: 11/25/20 Page: 1 of 2 PageID #: 13




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
           v.                                 )    No.
                                              )
ONE HUNDRED TEN THOUSAND,                     )
EIGHT HUNDRED TEN DOLLARS IN                  )
U.S. CURRENCY ($110,810.00),                  )
                                              )
                 Defendant.                   )

                         WARRANT FOR ARREST OF PROPERTY

TO: THE UNITED STATES MARSHAL AND/OR ANY OTHER DULY AUTHORIZED
    LAW ENFORCEMENT OFFICER FOR THE EASTERN DISTRICT OF MISSOURI

     Whereas, on November 25, 2020, the United States of America filed a Verified Complaint

for Civil Forfeiture in the United States District Court for the Eastern District of Missouri,

against the above-named defendant property, alleging that said property is subject to seizure and

civil forfeiture to the United States for the reasons mentioned in the complaint; and

     WHEREAS, the defendant property is currently in the possession, custody, or control of

the United States; and

     WHEREAS, in these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the arrest of the defendant property; and

     WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it;

     NOW THEREFORE, you are hereby commanded to arrest the above-named defendant

property by serving a copy of this warrant on the custodian in whose possession, custody, or
     Case: 4:20-cv-01673 Doc. #: 1-3 Filed: 11/25/20 Page: 2 of 2 PageID #: 14




control the property is presently found, and to use whatever means may be appropriate to protect

and maintain it in your custody until further order of this Court,

     YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.

                                                GREGORY J. LINHARES, CLERK
                                                United States District Court


                                        By:
                                                Deputy Clerk

                                        Date:
